Citation Nr: 1135298	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-10 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1989 to July 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  At his request the Veteran was scheduled for a Travel Board hearing in August 2010; he failed to appear for the hearing.

In correspondence received in June 2011 the Veteran's representative raised a "new claim for traumatic brain injury (TBI)."  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  

The Veteran's service-connected disabilities are PTSD, rated 50 percent and right median neuropathy secondary to stab wound, rated 30.  Service connection is also in effect for right leg keloidal scar, right arm keloidal scar, left groin surgical scar, and upper back keloidal scar.  The service-connected scars are each rated 0 percent and the service-connected disabilities are rated 70 percent combined.  Therefore, the schedular criteria for TDIU are met.  At issue, however, is whether, due to service-connected disabilities alone, the Veteran is unable to secure or pursue substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran claims that he is unemployable due to his PTSD.  He is clearly shown to have occupational and social impairment with reduced reliability and productivity due to PTSD (the 50 %rating assigned reflects such impairment) and moderate impairment due to right median neuropathy (as reflected by its 30 %rating).  However, the cumulative effect of these disabilities (and 2 scars rated 0 %) is not evident from the record.  There is conflicting evidence in this matter:  The November 2007 and September 2008 VA PTSD examiner opined that the Veteran is employablel however, a November 2007 VA peripheral nerves examiner opined that the Veteran's inability to obtain/retain employment is mainly due to his problems with PTSD.  Copies of Vocational Rehabilitation records incorporated in the claims file reflect that the Veteran is considered to have a "serious employment handicap" and "is not stable enough to return to work."  They show that he would require anger management and PTSD counseling as well as drug and alcohol abuse treatment prior to being permitted to return to attend school or training.  They note the Veteran's "past history of alcohol, methamphetamine and cocaine abuse."  

The record does not include a contemporaneous examination to assess whether or not the Veteran's service-connected disabilities, cumulatively, are of such nature and severity so as to preclude his participation in any regular gainful employment.  

An October 2010 Informal Hearing Presentation conveys the Veteran's contention that "his alcohol problem was self medicating for his service connected PTSD."  38 U.S.C.A. §§ 105(a), 1110 preclude compensation where the "disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  However, disability compensation may be paid for an alcohol abuse disability that is due to service-service connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Such compensation is available only when there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful misconduct.  Id. at 1381.

Additional evidence pertaining to the Veteran's employability consisting of an August 2011 statement from Veterans Village of San Diego (VVSD) was received in August 2011 (subsequent to the October 2009 issuance of a Supplemental Statement of the Case (SSOC)), and was not reviewed by the RO in conjunction with the matter on appeal.  RO consideration of this additional evidence was not waived.  The RO will have opportunity to initially review this evidence on remand.  See 38 C.F.R. § 20.1304(c) (2010).

Finally, although copies of some records from the Veteran's Vocational Rehabilitation file are incorporated in the claims file, his entire Vocational Rehabilitation file is not associated with the record.  As such evidence is constructively of record; and may contain pertinent information, it must be secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record also suggests that the Veteran receives ongoing treatment for his service-connected disabilities (See Volume one of claims file containing most recent VA treatment records dated in February 2008).  Updated records of his treatment are pertinent evidence, and must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the providers of any and all treatment and evaluations he has received for his psychiatric complaints, right median neuropathy, and scars since February 2008 (the date of the most recent VA treatment records) and to provide any releases necessary for VA to secure records of any such private treatment (to specifically include records from VVSD).  The RO should secure for association with the claims file copies of complete clinical records from all identified sources (and specifically any pertinent VA records outstanding).  If any private provider does not respond to the RO's request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that the records are received.  The RO should also secure the Veteran's Vocational Rehabilitation file for association with the record on appeal.  

2.  The RO should then arrange for the Veteran to be examined by an appropriate physician to assess the cumulative impact his service connected disabilities (PTSD, right median neuropathy, and scars) would be expected to have on his employability (disregarding the effects of any disabilities that are not service-connected).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions responding to the following:

(a)  Please discuss the functional limitations associated with, and expected impact on employment resulting from, each of the Veteran's service-connected disabilities (PTSD, right median neuropathy, and scars).  The examiner should also comment on the expected impact of any alcohol and/or substance abuse symptoms found on the Veteran's everyday and occupational functions.  The examiner must opine (with explanation of rationale) whether or not any alcohol and/or drug abuse are primary or symptoms of PTSD. 

b)  Please discuss the functional limitations associated with, and expected impact on employment resulting from, the Veteran's service-connected disabilities cumulatively.

(c)  Please identify the types of employment, if any, that would not be inconsistent with/precluded by the cumulative effect of the functional limitations due to the Veteran's service-connected disabilities and opine whether his PTSD, right median neuropathy, and scars, considered together, render him incapable of participating in any gainful employment consistent with his education and work experience.  The examiner must explain the rationale for all opinions offered in detail.  The explanation should include comment on the Vocational Rehabilitation records, those from VVSD, and each of the nexus opinions (November 2007 and September 2008 VA examination reports) already in the record, with an explanation of the reasons for the examiner's agreement or disagreement with the conclusions therein.

4.  The RO should then re-adjudicate the claim for TDIU.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

